Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a golf ball comprising a cover having a plurality of dimples on a surface thereof, wherein the ball has a coat of mutually differing properties on dimple areas of the surface and on land areas disposed between the dimples, and wherein the coat in land areas has a coefficient of friction, as determined by the “Friction Coefficient Test Method for Plastic Films and Sheets” in accordance with JIS K 7215, which is in the range of 0.019 to 0.035 and the coat in dimple areas has a coefficient of friction, as determined by the same test method, which is in the range of 0.010 to 0.018, and the coat on the land areas has a higher coefficient of friction than the coat on the dimple areas, and the difference between the coefficients of friction is from 0.007 to 0.025.
The closest prior art of record, Molinari et al. (2013/0165245), discloses a coating comprising different coefficients of friction on the dimple and land portions. However, the ranges and difference among the coefficients of friction are not disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



April 14, 2021